t c memo united_states tax_court martin nitschke petitioner v commissioner of internal revenue respondent docket no filed date martin nitschke pro_se karen lynne baker for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’ sec_2011 federal_income_tax of dollar_figure and additions to tax under sec_6651 of dollar_figure sec_6651 of dollar_figure and sec_6654 of dollar_figure at trial petitioner refused to stipulate any documents refused to testify and stated on the record that he did not have evidence to offer regarding his income and deductions respondent offered evidence as to the amounts underlying the information returns that formed the basis for respondent’s substitute for return under sec_6020 and offered evidence regarding the additions to tax findings_of_fact petitioner was a resident of texas at the time his petition was filed he included his texas mailing address on his petition petitioner failed to file a form_1040 u s individual_income_tax_return for and therefore respondent prepared a substitute for return for him under sec_6020 respondent computed tax due on that return using third-party information returns including a form 1099-misc miscellaneous income from fundamental technology solutions llc fundamental technology reporting dollar_figure of income and a form 1099-c cancellation of debt from chase bank usa n a chase bank reporting dollar_figure in cancellation of debt income in computing unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for rule references are to the tax_court rules_of_practice and procedure petitioner’s tax_liability for the notice_of_deficiency respondent used a single filing_status and allowed him one exemption and the standard_deduction business records from fundamental technology and chase bank accompanied by affidavits declaring the attached documents to be business records show the sources of the income reported on the form 1099-misc and the form 1099-c an independent_contractor agreement between petitioner and fundamental technology bearing petitioner’s signature recites terms under which he would be paid for services provided to fundamental technology petitioner also provided to fundamental technology a signed form_w-9 request for taxpayer_identification_number and certification bearing his social_security_number and address a series of invoices bearing petitioner’s name and address shows that petitioner billed a total of dollar_figure to fundamental technology in a credit card statement from chase bank dated just before the date petitioner’s debt to chase bank was reported as canceled shows a balance due from petitioner in excess of the dollar_figure shown on the form 1099-c petitioner filed timely a petition to this court for redetermination of the deficiency and additions to tax in respondent’s date notice_of_deficiency alleging in essence that lack of authority and procedural irregularities render the notice_of_deficiency invalid i burden_of_proof opinion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 if the commissioner raises a new_matter or asserts an increase in the deficiency the commissioner bears the burden_of_proof as to the new_matter or the increased deficiency see rule a the commissioner also bears the initial burden of production with respect to the additions to tax see sec_7491 petitioner’s argument to the extent comprehensible is legal and he offered no evidence of his income or deductions nor did he offer any separate defense against the additions to tax or any evidence that might support a defense because petitioner did not even try to put on evidence sec_7491 and sec_6201 do not affect the burden_of_proof nor does the exception to the presumption of correctness applicable in certain unreported income cases see eg 932_f2d_1128 5th cir discussing exception aff’g in part rev’g in part tcmemo_1990_68 ii petitioner’s income gross_income includes all accretions to wealth including compensation_for services reported on a form 1099-misc sec_61 and income from discharge of indebtedness sec_61 the record establishes that petitioner received payments for services from fundamental technology and income from cancellation of a credit card debt owed to chase bank while petitioner objected to the documents respondent offered to establish his income he offered no evidence of his income and deductions despite repeated invitations to do so he even refused to acknowledge his signature on the independent_contractor agreement or the form_w-9 request for taxpayer_identification_number tin and certification rather petitioner argues that the notice_of_deficiency is not valid because of alleged defects in respondent’s processes we therefore find that petitioner received income of dollar_figure from fundamental technology and income of dollar_figure from cancellation of indebtedness owed to chase bank and sustain respondent’s determination regarding the unreported income iii validity of notice_of_deficiency petitioner’s arguments regarding the validity of the notice_of_deficiency center on his failure to obtain copies of certain documents from respondent that he claims will show there was no deficiency he claims for example that there was no determination of worker status an ss-8 determination we find the documents petitioner requested and his explanation as to their relevance difficult to comprehend regardless of what petitioner seeks from respondent’s computerized records they do not relate to petitioner’s income and deductions and would not establish that the notice_of_deficiency is invalid under sec_6212 it is well established that no particular form is required for a notice_of_deficiency rather to be valid a notice must state that the commissioner has determined the amount of deficiency for a particular year and specify the amount or provide information necessary to compute it see eg portillo v commissioner f 2d pincite in portillo v commissioner f 2d pincite the court_of_appeals for the fifth circuit concluded that a notice_of_deficiency based on a form 1099-misc was valid but went on to find that the deficiency determination was arbitrary and erroneous because the commissioner failed to connect the income reported on the form 1099-misc to the taxpayer after the taxpayer challenged the income here of course petitioner refused to offer any evidence regarding his income and respondent did offer evidence to connect the income to petitioner that is more than enough as the court_of_appeals has said the commissioner has no duty to investigate a third party payment report that is not disputed by the taxpayer 117_f3d_785 5th cir rejecting frivolous challenges to notice_of_deficiency including ones based on lack of authority by taxpayers who failed to file returns this court also has long held that we generally do not look behind the notice_of_deficiency to question the procedures the commissioner followed leading up to the issuance of the notice see eg 62_tc_324 because respondent considered information directly related to petitioner’s tax_liability the rare exception to our general_rule does not apply portillo v commissioner f 2d pincite the documents petitioner seeks are not relevant to the issue before us petitioner’s proper income and deductions as he is seeking them only in an effort to have us look behind the notice_of_deficiency which we will not do we offered petitioner a de novo redetermination of the deficiency determined in the notice to which he was entitled under sec_6213 petitioner instead chose to pursue frivolous arguments see eg davenport v commissioner tcmemo_2013_41 rejecting similar arguments regarding alleged procedural and legal deficiencies including information and codes allegedly missing from taxpayer’s individual_master_file we have told him before that these arguments have no merit see eg nitschke v commissioner tcmemo_2008_143 rejecting similar arguments challenging irs collection action aff’d without published opinion 332_fedappx_173 5th cir our views have not changed therefore we uphold respondent’s determination iv addition_to_tax respondent determined that petitioner is liable for additions to tax for under sec_6651 for failure timely to file a valid_return sec_6651 for failure timely to pay tax shown on a return and sec_6654 for failure to pay estimated_tax the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax see sec_7491 116_tc_438 once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer has an affirmative defense see higbee v commissioner t c pincite a addition_to_tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure timely to file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 a failure_to_file a federal_income_tax return timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time typically for reasons outside the taxpayer’s control see mcmahan v commissioner f 3d 2d cir aff’g tcmemo_1995_547 sec_301_6651-1 proced admin regs petitioner was required to file a return for and failed to do so see sec_6012 accordingly respondent has carried his burden of producing evidence showing that the addition_to_tax under sec_6651 is appropriate petitioner failed to introduce any credible_evidence showing that he had reasonable_cause for failing to file hi sec_2011 return timely his only arguments against his obligation to file a return or pay tax are frivolous accordingly petitioner is liable for the addition_to_tax under sec_6651 b addition_to_tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure timely to pay the amount shown as tax on a return respondent satisfied his burden of production under sec_7491 by introducing evidence that a substitute for return for that satisfies the requirements of sec_6020 was made see sec_6020 127_tc_200 aff’d 521_f3d_1289 10th cir a substitute for return constitutes the return filed by the taxpayer for purposes of determining the amount of an addition_to_tax under sec_6651 see sec_6651 wheeler v commissioner t c pincite petitioner did not establish that his failure to pay timely was due to reasonable_cause and not willful neglect see sec_6651 accordingly petitioner is liable for the addition_to_tax under sec_6651 c addition_to_tax under sec_6654 sec_6654 authorizes the imposition of an addition_to_tax for failure to make timely and sufficient payments of estimated_tax the addition_to_tax under sec_6654 is calculated by reference to four required_installment payments of the taxpayer’s estimated income_tax sec_6654 wheeler v commissioner t c pincite each required_installment of estimated income_tax is equal to of the required_annual_payment sec_6654 the required_annual_payment generally is equal to the lesser_of of the tax shown on the taxpayer’s return for the year or if no return is filed of the taxpayer’s tax for the year or of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding_taxable_year sec_6654 wheeler v commissioner t c pincite for tax_year petitioner failed to file a return and make the required_installment payments he has an actual tax_liability for that tax_year that he has not paid petitioner also failed to file a return for therefore petitioner’s required_annual_payment for i sec_90 of his tax for that year as redetermined in this proceeding respondent has satisfied his burden of production for the sec_6654 addition_to_tax with respect to see wheeler v commissioner t c pincite finding that the commissioner did not satisfy the burden of production because the commissioner failed to show whether the taxpayer filed a return_for_the_preceding_taxable_year and if he did the amount of tax shown on that return except in very limited circumstances not applicable in this case see sec_6654 sec_6654 provides no exception for reasonable_cause 121_tc_308 instead the addition_to_tax under sec_6654 is mandatory unless the taxpayer establishes that one of the exceptions in sec_6654 applies 91_tc_874 petitioner has not shown that any of the statutory exceptions under sec_6654 applies accordingly petitioner is liable for the addition_to_tax under sec_6654 for iv sanction under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless although respondent has not moved for imposition of a penalty petitioner was warned by order in nitschke v commissioner t c dkt no 13265-14l date that we might impose a penalty in this case if he persisted in making his frivolous arguments and he is no stranger to the consequences of making frivolous arguments and using court proceedings for the purpose of delay we have imposed a penalty on petitioner for his actions on more than one occasion see eg nitschke v commissioner tcmemo_2008_143 he should not be surprised therefore that we will once again impose a penalty on him this time in the amount of dollar_figure we also remind petitioner that he risks a penalty each time he pursues these arguments while a penalty here may dissuade him no more than ones we have imposed in the past imposing the penalty on him again for his persistence in trying to deny or delay his obligation to pay tax by making frivolous arguments serves as a warning to other taxpayers considering these or similar arguments see eg banister v commissioner tcmemo_2015_10 to the extent not addressed above we have considered petitioner’s remaining arguments and we conclude that they also are frivolous and devoid of any basis in law see 737_f2d_1417 5th cir 136_tc_498 to reflect the foregoing an appropriate order and decision will be entered
